This appeal in addition to a question of fact, involved a question as to the submission to the jury of the case on the basis of an account stated. The Court held (Freedman, J., writing, and Sedgwick, Ch. J., concurring) “ that the judgment and order should be affirmed,” saying on the question of the submission to the jury of the case on the theory of an account stated : “ Upon the question whether the plaintiffs gave sufficient evidence to call for the submission of their case as one upon an account stated to the jury, it must be held, under the decision of Case v. Hotchkiss, 3 Keyes, 334, that they did. The fact that some of the defendants denied that they had assented to the bill as rendered and promised to pay it, could not defeat such submission but only made the case one for the jury.”